     Case 2:20-cv-02492-KJM-KJN Document 26 Filed 08/10/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   Katherine Zahnleuter, an individual,                   No. 2:20-cv-02492-KJM-KJN
12                             Plaintiff,                   ORDER
13           v.
14
     Gabriel Lenhart et al.,
15
                               Defendants.
16

17          On July 6, 2021, the parties filed a joint status report informing the court of their

18   willingness to participate in the court’s voluntary dispute resolution program (VDRP). See

19   generally ECF No. 24. The court refers this case to VDRP at the parties’ request for a conference

20   to be scheduled in accordance with E.D. Cal. R. 271. The parties are directed to file a joint report

21   fourteen (14) days after the completion of VDRP updating the court on the status of settlement

22   discussions.

23          This order resolves ECF No. 24.

24          IT IS SO ORDERED.

25   DATED: August 10, 2021.

26




                                                      1
